DETAILED ACTION
	Claims 1-9 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on January 1, 2022 has been acknowledged and has been entered into the instant application file.
Priority
	The claim to priority as a 371 filing of PCT/EP2018/054554 filed on February 23, 2018, which claims benefit of DE 10 2017 106 467.2 filed on March 27, 2017 is granted in the instant application, in light of the certified English translation of the German document filed in the instant application file.
Previous Claim Objections
Claims 4-9 were previously objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  
The claims are no longer multiple dependent claims, and the objection is withdrawn.
Previous Claim Rejections - 35 USC § 112
Claims 1-3 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Previous Claim Rejections - 35 USC § 102
Claim(s) 1-3 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiesenfeldt et al. (Science, 2017, 908-912).
	The Applicant has filed a certified translation such that Wiesenfeldt et al. has been antedated and no longer qualifies as prior art.  The rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 1-3 were previously rejected under 35 U.S.C. 103 as being unpatentable over Fache et al. (Tetrahedron Letters, 1995, 885-888) in view of Wei et al. (Journal of the American Chemical Society, 2015, 9250-9253).
	Applicant’s traversal has been considered, and has been found to be persuasive.  The rejection is withdrawn.
Conclusion
	Claims 1-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626